
	
		III
		110th CONGRESS
		1st Session
		S. RES. 347
		IN THE SENATE OF THE UNITED STATES
		
			October 16, 2007
			Mr. Baucus (for himself
			 and Mr. Tester) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			October 25, 2007
			Reported by Mr. Leahy,
			 without amendment
		
		
			October 26, 2007
			Considered and agreed to
		
		RESOLUTION
		Designating May 2008 as National Be
		  Bear Aware and Wildlife Stewardship Month.
	
	
		Whereas wildlife and wildlife viewing enrich the shared
			 outdoor heritage of the people of the United States;
		Whereas it is possible to enjoy wildlife in a way that is
			 prudent, safe, and educational and that has minimal adverse effects on
			 wildlife;
		Whereas the people of the United States should be aware of
			 the potential for conflict between humans and wildlife;
		Whereas the people of the United States should learn the
			 safety and stewardship techniques that can prevent such conflicts;
		Whereas some groups, such as the Center for Wildlife
			 Information and State and Federal wildlife associations, in cooperation with
			 State and Federal wildlife and land management agencies, have taken important
			 proactive steps to create educations toolkits and design programs to educate
			 outdoor enthusiasts; and
		Whereas educational efforts can raise awareness of the
			 potential for such conflict, help minimize such conflict, and promote the
			 responsible enjoyment of wildlife: Now, therefore, be it
		
	
		That the Senate designates May 2008
			 as National Be Bear Aware and Wildlife Stewardship Month.
		
